Exhibit 10.8
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Execution Version
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (“Agreement”) dated as of January 22, 2009
(“Effective Date”), is entered into between Covella Pharmaceuticals, Inc., a
Delaware corporation, having its principal place of business at P.O. Box 676150,
14530 Calle Carla, Rancho Santa Fe, CA 92067 (“Covella”) and Biogen Idec MA
Inc., a Massachusetts corporation, having its principal executive offices at 14
Cambridge Centre, Cambridge, MA 02142 (“Biogen Idec”).
BACKGROUND

A.   Biogen Idec has a pre-clinical stage development program relating to
anti-VLA1 integrin antibodies (“Anti-VLA1 Antibody Program”). Biogen Idec owns
certain patents, know-how and other intellectual property related to its
Anti-VLA1 Antibody Program and has exclusively licensed certain other patents
related to such Anti-VLA1 Antibody Program.   B.   Covella desires to obtain an
exclusive license to the patents and certain know-how and other intellectual
property rights owned or controlled by Biogen Idec related to its Anti-VLA1
Antibody Program in order to research, develop and commercially exploit products
and services.   C.   Biogen Idec desires to grant an exclusive license to
Covella under Biogen Idec’s rights to such patents and certain know-how and
other intellectual property rights upon the terms and conditions set forth
herein.   D.   Concurrently with this Agreement, Biogen Idec is assigning to
Covella all of its rights and obligations under the Boys Town Agreement (as
further defined below).   F.   Concurrently with this Agreement, the Parties are
entering into a Services and Supply Agreement (as further defined below) under
which Biogen Idec will provide [***] services relating to materials manufactured
for use in the Anti-VLA1 Antibody Program prior to the Effective Date, and will
transfer such materials to Covella, all as set forth therein.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
     For purposes of this Agreement, the following terms when used with initial
capital letters shall have the respective meanings set forth below in this
Article I or elsewhere herein.
     1.1 “Adverse Event” shall mean any untoward medical occurrence in a patient
or subject who is administered a Product, whether or not considered related to
the Product, including any undesirable
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



sign (including abnormal laboratory findings of clinical concern), symptom or
disease temporally associated with the use of such Product.
     1.2 “Affiliate” of a Party shall mean any person, corporation, or other
business entity which, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with such
Party, as the case may be. As used in this Section 1.2, “control” shall mean:
(a) to possess, directly or indirectly, the power to affirmatively direct the
management and policies of such person, corporation, or other business entity,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance; or (b) direct or indirect beneficial ownership
of fifty percent (50%) or more of the voting share capital in such person,
corporation, or other business entity. A “Controlled Affiliate” is any such
person, corporation or other business entity that is controlled, directly or
indirectly, by a Party.
     1.3 “Approval” shall mean all approvals, licenses, registrations or
authorizations of all government agencies in a country, necessary for the
manufacture, use, storage, import, marketing and/or sale of a Product or a
Service in such country, including any requisite pricing and reimbursement
approvals.
     1.4 “Biogen Idec Know-How” shall mean all methods, materials (including
biological materials), know-how and other information that (a) were invented,
used or generated prior to the Effective Date in connection with the
identification, discovery or development of any Product or Service under, or any
materials used in, the Anti-VLA1 Antibody Program and are set out on Exhibit 1.4
attached to this Agreement (including any additions to Exhibit 1.4 pursuant to
Section 2.10(a)) or (b) are Modified Know-How based on or derived from Biogen
Idec Know-How. For the avoidance of doubt, (i) the Biogen Idec Know-How excludes
the Manufacturing Know-How, and (ii) the Existing Inventory comprises both
Biogen Idec Know-How and [***], and is subject to the terms and restrictions set
forth in Section 2.8.
     1.5 “Biogen Idec Patents” shall mean (a) the Patents owned or Controlled by
Biogen Idec or its Controlled Affiliates listed on Exhibit 1.5 attached to this
Agreement, (b) the claims contained within any Patents owned or Controlled by
Biogen Idec or its Controlled Affiliates as of the Effective Date which
specifically claim an antibody that binds via its variable region solely to the
VLA1 integrin and whose primary mechanism of action is through such VLA-1
integrin binding, and (c) the claims contained within any Patents owned or
Controlled by Biogen Idec or its Controlled Affiliates after the Effective Date
that [***].
     1.6 “Biogen Idec Technology” shall mean the Biogen Idec Patents, the Biogen
Idec Know-How and the Manufacturing Know-How.
     1.7 “BLA” shall mean a Biologics License Application (or its equivalent,
including if applicable a New Drug Application), as defined in the United States
Food, Drug, and Cosmetic Act and the regulations promulgated thereunder.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------



 



     1.8 “Boys Town Agreement” shall mean the agreement dated April 21, 2000,
between Biogen Idec (as successor-in-interest to Biogen, Inc.) and the Boys Town
National Research Hospital whereby Boys Town exclusively licensed certain
patents and patent applications to Biogen Idec.
     1.9 “Boys Town Consent” shall mean that certain consent, in the form agreed
upon by Biogen Idec and Covella on or prior to the date hereof, to be executed
by Boys Town, Biogen Idec and Covella pursuant to which Boys Town consents to
Biogen Idec’s assigning to Covella the Boys Town Agreement.
     1.10 “Bulk Drug Substance” has the meaning set forth in the Services and
Supply Agreement.
     1.11 “Change of Control” shall mean with respect to a Party: (1) a sale of
all or substantially all of such Party’s assets or business relating to this
Agreement; (2) a merger, reorganization or consolidation involving a Party in
which the stockholders of such Party immediately prior to such transaction cease
to own collectively a majority of the voting equity securities of a successor
entity; or (3) a person or group of persons acting in concert (other than, in
the case of Covella, current stockholders of Covella) acquire fifty percent
(50%) or more of the voting equity securities of such Party.
     1.12 “Commercially Reasonable Efforts” shall mean the carrying out of
obligations or tasks in a sustained manner consistent with the efforts a
similarly situated bio-pharmaceutical company with sufficient resources to
advance a program devotes to a product or a research, development or marketing
project of similar market potential, profit potential or strategic value
resulting from its own research efforts, based on general market conditions then
prevailing.
     1.13 “Compliant Material” shall have the meaning given to it in the
Services and Supply Agreement.
     1.14 “Control” (including any variations such as “Controlled” and
“Controlling”) in the context of intellectual property rights, shall mean rights
to intellectual property sufficient to grant the applicable license or
sublicense under this Agreement without violating the terms of any agreement or
other arrangement with any Third Party, subject to the condition precedent that
if any such agreement or arrangement requires Biogen Idec to pay additional
consideration to such Third Party on account of the sublicense to Covella
hereunder of such Third Party’s intellectual property rights, for such
intellectual property rights to be considered “Controlled” for purposes of this
Agreement, Covella must promptly reimburse Biogen Idec on demand and in full for
such additional consideration as it becomes due, failing which such Third Party
intellectual property rights will be deemed not to be Controlled by Biogen Idec.
     1.15 “Current Good Manufacturing Practices” or “cGMP” shall mean the
then-current good manufacturing practices as promulgated under: (a) the United
States Food, Drug, and Cosmetic Act and the regulations promulgated thereunder;
and (b) the ICH Good Manufacturing Practice Guide for Active Pharmaceutical
Ingredients (Q7); in each case, to the extent such practices apply to the
storage and/or handling of GMP materials, as such practices may be amended from
time to time and subject to any

-3-



--------------------------------------------------------------------------------



 



arrangement, additions or clarifications, and the respective roles and
responsibilities, agreed from time to time between the Parties.
     1.16 “Drug Product” has the meaning set forth in the Services and Supply
Agreement.
     1.17 “EU Major Market” shall mean France, Germany, the United Kingdom
and/or Italy.
     1.18 “Existing Inventory” shall have the meaning given to it in the
Services and Supply Agreement.
     1.19 “FDA” shall mean the United States Food and Drug Administration, or
any successor entity thereto performing similar functions.
     1.20 “Field” shall mean the diagnosis, treatment and/or prevention of any
human disease or condition.
     1.21 “First Commercial Sale” shall mean, for each Product or Service in
each country, the first sale for end use or consumption to a Third Party of such
Product or Service in the country by Covella, its Affiliate, or Sublicensee,
after the granting of Approval for the Product or Service (if required) by the
relevant Regulatory Authorities. First Commercial Sale excludes any sale or
other distribution for use in a clinical trial or other development activity, or
for compassionate use.
     1.22 “FTE” shall mean the equivalent of the work of one (1) employee full
time (i.e., one fully committed or multiple partially-committed employees
aggregating to one full-time employee) for one (1) calendar year, based upon a
total of forty seven (47) weeks (i.e., one thousand eight hundred eighty (1,880)
hours) per calendar year. An “FTE-day” shall mean eight (8) hours of FTE time.
      1.23 [***].
      1.24 “IND” shall mean an Investigational New Drug Application, as defined
in the United States Food, Drug, and Cosmetic Act and the regulations
promulgated thereunder, or similar applications (i.e., a filing that must be
made prior to commencing clinical testing of a pharmaceutical product in human
subjects) filed with a Regulatory Authority in any other jurisdiction.
     1.25 “Indication” shall mean a distinct illness, sickness, interruption,
cessation or disorder of a particular bodily function, system, tissue type or
organ, or sign or symptom of any such items or conditions, regardless of the
severity, frequency or route of any treatment, dosage strength or patient class,
for which Regulatory Approval is being sought and which will be referenced on
any Product labeling. For the avoidance of doubt, the indications set forth on
Exhibit 1.25 are each a separate Indication.
     1.26 “Initiation” of a clinical trial shall mean the dosing of the first
patient in such trial.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-4-



--------------------------------------------------------------------------------



 



     1.27 “Manufacturing Know-How” shall mean all methods, materials (including
biological materials), know-how and other information that are (a) set out on
Exhibit 1.27 attached to this Agreement (including any additions to Exhibit 1.27
pursuant to Section 2.10(b)), or (b) Modified Know-How based on or derived from
Manufacturing Know-How.
          (a) “Initial Manufacturing Know-How” shall mean Manufacturing Know-How
that is related to fill-finishing of Drug Product, and analytical and quality
control methods for Bulk Drug Substance and Drug Product testing and release.
          (b) “Conditional Manufacturing Know-How” shall mean Manufacturing
Know-How that is not Initial Manufacturing Know-How, including Manufacturing
Know-How related to Bulk Drug Substance production.
     1.28 “Marketing Approval Application” (or “MAA”) shall mean a BLA submitted
to (and the submission of which has been accepted for review by) the FDA in the
United States or a corresponding application which has been submitted to (and
the submission of which has been accepted for review by) a Regulatory Authority
in any other jurisdiction.
     1.29 “Net Sales” shall mean the gross sales price invoiced or otherwise
received by Covella, its Affiliates or Sublicensees, from sales of Products or
Services to Third Party customers, less reasonable and customary deductions for
the following items incurred with respect to the sale to such customers:
(a) credits, allowances, discounts, rebates and charge backs to the customer
(including those granted to managed-care entities and government agencies as
well as entities that manage patient drug benefits), to the extent actually
taken by the customer; (b) freight, postage and insurance costs on shipments to
the customer (to the extent included in the gross sales price); (c) trade,
quantity or cash discounts allowed to and actually taken by the customer on the
sale; and (d) sales, value-added and other direct taxes (including customs,
duties and other similar governmental charges) incurred by the seller on the
sale, other than franchise or income tax of any kind whatsoever. If a sale or
other disposition with respect to Products or Service is not at arm’s length,
then the Net Sales from such sale or other disposition shall be the arm’s length
fair market value of the Product or Service, which will mean Covella’s, its
Affiliate’s or its Sublicensee’s, as applicable, average sales price in arm’s
length sales of such Product or Service for the calendar quarter in the country
in which the sale took place.
     1.30 “Party” shall mean Biogen Idec or Covella individually and “Parties”
shall mean Biogen Idec and Covella collectively.
     1.31 “Patent(s)” shall mean any patents and patent applications, together
with all additions, divisionals, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, Supplementary Protection Certificates, and renewals of any of the
foregoing.

-5-



--------------------------------------------------------------------------------



 



     1.32 “Phase I Trial” shall mean a human clinical trial, the principal
purpose of which is a determination of metabolism, pharmacokinetics and/or
preliminary safety in healthy individuals or patients with the disease being
studied, as further described in 21 C.F.R. §312.21(a) (including any such
equivalent clinical study in any country other than the United States), all in
accordance with the trial protocol.
     1.33 “Phase II Trial” shall mean a human clinical trial conducted on
patients with the disease being studied for the principal purpose of achieving a
preliminary determination of efficacy and selection of the dose regimen(s) to be
studied in a Phase III Trial of a Product, as further described in 21 C.F.R.
§312.21(b), and, if the defined end-points are met, is sufficient to allow the
conduct of such a Phase III Trial (including any such equivalent clinical study
in any country other than the United States), all in accordance with the trial
protocol. For clarity: (a) to be a Phase II Trial, the protocol must include at
least one primary end-point pertaining to efficacy; and (b) if a trial is
planned as a two-stage trial, in which the first stage is a Phase I Trial, and
if the defined safety endpoints are met as described in the protocol for such
trial, the trial proceeds to a second stage that meets the criteria above for a
Phase II Trial, then only such second, Phase II stage of such trial shall be
deemed a Phase II Trial.
     1.34 “Phase III Trial” shall mean a human clinical trial, the principal
purpose of which is to establish safety and efficacy in patients with the
disease being studied, as further described in 21 C.F.R. §312.21(c) (including
any such equivalent clinical study in any country other than the United States),
which is designed and intended to be of a size and statistical power sufficient
to serve as a pivotal study to support the filing of an MAA for the Indication
being studied, all in accordance with the trial protocol.
     1.35 “Product” shall mean any one or more of (i) the Existing Product and
(ii) Other Products, defined as follows:
          (a) “Existing Product” shall mean any composition that contains the
antibody hAQC2 described in Exhibit 1.35A or fragment thereof.
          (b) “Other Product” shall mean any composition (other than an Existing
Product) (1) that contains an antibody or antibody fragment derived from any one
or more antibodies (or genetic materials encoding them) provided to Covella
within the Biogen Idec Know-How or Manufacturing Know-How, or otherwise supplied
under the Services and Supply Agreement, which antibody or fragment has binding
to the VLA1 integrin as its primary mechanism of action, or (2) that contains an
antibody or antibody fragment which binds solely to the VLA1 integrin and whose
primary mechanism of action is through such VLA-1 integrin binding and for which
the manufacture, use, sale or importation would, absent the license granted
herein, infringe a Valid Claim of the Biogen Idec Patents.
     1.36 “Prosecution Patents” shall mean the Biogen Idec Patents that are
listed on Exhibit 1.5, excluding the Reserved Prosecution Patents.

-6-



--------------------------------------------------------------------------------



 



     1.37 “Qualified Purchaser” shall mean an entity that has equity securities
traded publicly on a United States, Japan, or EU national securities exchange
with a market capitalization of at least $[***] determined based on the average
closing price over the ten (10) trading days immediately preceding the closing
date of the acquisition.
     1.38 “Regulatory Authority” shall mean the FDA or any regulatory body with
similar regulatory authority in any other jurisdiction.
     1.39 “Reserved Prosecution Patents” shall mean the Biogen Idec Patents
identified on Exhibit 1.5 as members of the [***] family and all additions,
divisionals, continuations, continuations-in-part, substitutions, reissues,
re-examinations, extensions, registrations, patent term extensions,
Supplementary Protection Certificates, and renewals of any of the members of the
[***] family.
     1.40 “Service” shall mean any service performed by Covella or its Affiliate
or Sublicensee on a fee-for-service basis for financial consideration when such
service (i) involves the use of a Product (without a disposition of such Product
for which royalties are separately payable hereunder), or (ii) the performance
of which, absent the licenses granted hereunder, would infringe a Valid Claim
within the Biogen Idec Patents and which is directly in support of the
development or commercialization of Products.
     1.41 “Services and Supply Agreement” shall mean that certain Services and
Supply Agreement, dated as of the Effective Date, in the form attached hereto as
Exhibit 1.41.
      1.42 “Subject Transaction” shall mean (i) any sublicense under this
Agreement to a Third Party that includes the right to commercialize a Licensed
Product within the Territory or any portion thereof, or (ii) any Change of
Control of Covella.
     1.43 “Sublicensee” shall mean a Third Party to whom Covella, an Affiliate
of Covella, or another Sublicensee grants, in accordance with Section 2.5, a
sublicense to one or more Products or Services under the Biogen Idec Technology.
     1.44 “Sublicense Revenue” shall mean all cash payments, the fair market
cash value of any equity consideration (less any amounts paid for such equity
consideration), and forgivable loans (to the extent actually forgiven) received
by Covella or its Affiliates in consideration for the grant of a sublicense
under the Biogen Idec Technology, including any upfront payments, license
maintenance fees, milestone payments or the like. Sublicense Revenue will not
include: [***].
     1.45 “Supplementary Protection Certificate” shall mean, with respect to
Switzerland or any jurisdiction within the European Union or European Free Trade
Association, a certificate extending exclusive rights (following the expiration
of applicable patents) with respect to a medicinal product, pursuant to Council
Regulation (EEC) No. 1768/92 of 18th June 1992, and any equivalent extension of
exclusive rights in a medicinal product in any other jurisdiction in the world.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-7-



--------------------------------------------------------------------------------



 



     1.46 “Supply Failure” shall mean Biogen Idec has failed to supply at least
[***] percent ([***]%) of the aggregate amount of Bulk Drug Substance due to be
delivered in any rolling [***] ([***]) calendar month period in accordance with
the applicable delivery dates, unless such failure results from a default by
Covella under the definitive document(s) for supply of Bulk Drug Substance
(including but not limited to a failure to properly provide orders).
     1.47 “Territory” shall mean worldwide.
     1.48 “Third Party” shall mean any person, corporation or other business
entity, other than Covella, Biogen Idec and their respective Affiliates.
     1.49 “Valid Claim” shall mean a pending or issued claim of a Patent within
the Biogen Idec Patents which: (a) has not been held unpatentable, invalid or
unenforceable by a court or other government agency of competent jurisdiction in
a decision from which no appeal can or has been taken; and (b) which has not
been admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise, by a court or other governmental agency of competent
jurisdiction, in a decision that is unappealable or unappealed; and (c) has not
expired, been determined to be unenforceable, been cancelled, withdrawn,
abandoned. Notwithstanding the foregoing, if a claim of a pending patent
application within the Biogen Idec Patents has not issued as a claim of a patent
within the following time periods in the following jurisdictions, such claim
shall not be a Valid Claim for the purposes of this Agreement, unless and until
such claim issues as a claim of an issued patent (from and after which time the
same shall be deemed a Valid Claim subject to paragraphs (a) and (b) above):
(i) if filed in Japan, thirteen (13) years after the PCT filing date, or (ii) if
filed anywhere else in the world, ten (10) years after the PCT filing date. With
respect to a Valid Claim of a pending patent application, the phrase to
“infringe a Valid Claim” means to engage in an activity that would infringe
(i.e., by either directly infringing, contributorily infringing, or inducing
infringement of) such Valid Claim if it were contained in an issued patent. With
respect to any jurisdiction in which a Supplementary Protection Certificate is
in existence that provides exclusivity substantially similar in scope to a Valid
Claim that has expired in such jurisdiction, a Valid Claim shall be deemed to
exist in such jurisdiction for the life of such Supplementary Protection
Certificate.
     1.50 Additional Definitions. Each of the following terms shall have the
meaning described in the corresponding section of this Agreement indicated
below:

                      Term   Section Defined   Term   Section Defined
[***]
  1.23       [***]   1.23  
Agreement
  Introduction   Infringement   11.3(a)  
Anti-VLA1 Antibody Program
  Background   Indemnifying Party   14.3    

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-8-



--------------------------------------------------------------------------------



 



              Term   Section Defined   Term   Section Defined
Biogen Idec
  Introduction   Infringement Action   11.3(c)
Biogen Idec Indemnitees
  14.1   Initial Manufacturing Know-How   Exhibit 1.27
 
      Transfer Initiation Date    
Biogen Idec Know-How Transfer
  Exhibit 1.4   JAMS   15.6(a)
Initiation Date
           
Biogen Idec Notice
  3.3(b)   Liabilities   14.1
Cell Line License
  8.2   [***]   4.2(a)
Clinical and Regulatory Milestone
  5.2(a)   Manufacturing Know-How   Exhibit 1.27
 
      Transfer Initiation Date    
Closing
  5.1(b)   Modified Know-How   11.1(a)(i)
Commercial Milestone
  5.3   Most Recent Equity Securities   5.2(e)
Conditional Manufacturing Know-How
  Exhibit 1.27   Mutual Confidentiality Agreement   10.4
Transfer Initiation Date
           
Controlling Party
  11.3(c)   Negotiation Period   9.1(c)
Controlled Affiliate
  1.2   Notice to Partner   9.1(a)
Core Claims
  11.2(a)   Observer   7.5
Covella
  Introduction   Offered Rights   3.3(a)
Covella Indemnitees
  14.2   Pfizer   1.23
Covella Notice
  3.3(a)   Other Product   1.35(b)
Definitive Agreement
  9.1(c)   Preferred Stock   5.1(b)
Definitive Documentation
  5.1(e)   Proprietary Information   10.1
Disclosing Party
  10.1   Recipient   10.1
Dispute
  15.6(a)   Required Countries   11.2(a)
Effective Date
  Introduction   Right of Negotiation   9.1
End Date
  12.4(b)   Sublicensee Milestone Payment   5.2(c)
Equity Financing
  5.1(b)   Term   12.1
Existing Product
  1.35(a)   Transfer Initiation Date   3.1
Failure Notice
  8.1   Trigger Event   3.2

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-9-



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF LICENSE
     2.1 License to Biogen Idec Patents. Subject to the terms and conditions of
this Agreement, Biogen Idec hereby grants to Covella an exclusive (subject to
the rights reserved to Biogen Idec in Section 2.3), non-transferable (except as
provided in Section 15.2) license, under the Biogen Idec Patents, including the
right to sublicense in accordance with Sections 2.4 and 2.5, to research,
develop, make, have made, use, offer for sale, sell and import Products and to
perform Services, in each case within the Field in the Territory.
     2.2 License to Biogen Idec Know-How and Manufacturing Know-How. Subject to
the terms and conditions of this Agreement, Biogen Idec hereby grants to Covella
an exclusive (subject to the rights reserved to Biogen Idec in Section 2.3),
non-transferable (except as provided in Section 15.2) license, under the Biogen
Idec Know-How and Manufacturing Know-How, including the right to sublicense in
accordance with Sections 2.4 and 2.5, to research, develop, make, have made,
use, offer for sale, sell and import Products and to perform Services, in each
case within the Field in the Territory.
     2.3 Reserved Rights. Notwithstanding the licenses granted in Sections 2.1
and 2.2, Biogen Idec shall retain the right, under the Biogen Idec Technology,
to research, develop, make, have made and use Biogen Idec Know-How and
Manufacturing Know-How, including compositions that contain an antibody or
antibody fragment (or genetic materials encoding them) provided to Covella
within the Biogen Idec Know-How or Manufacturing Know-How for (i) the research,
development and commercialization of products and services other than Products
and Services, and (ii) the research (excluding, for the avoidance of doubt, any
human clinical trials) of a potential Product in the [***] in accordance with
Section 4.2(a). For the avoidance of doubt, the rights retained by Biogen Idec
hereunder shall not include the right to offer for sale, sell and import
Products and to perform Services, in each case within the Field in the
Territory.
     2.4 Extension of License to Affiliates. Covella may extend its rights under
the licenses granted in Sections 2.1 and 2.2 to one or more of its Affiliates;
provided that Covella shall remain responsible for such Affiliate’s compliance
with all obligations under this Agreement applicable to such Affiliate.
     2.5 Sublicenses.
          (a) Right to Grant Sublicenses. Subject to the terms and conditions of
this Section 2.5, Covella shall have the right to grant and authorize
sublicenses under the rights granted in Sections 2.1 and 2.2 above.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------



 



          (b) Sublicense Revenue. Covella shall make payments related to
Sublicense Revenue actually received as set forth in Section 5.6.
          (c) Other Sublicense Requirements. With respect to each sublicense
under the Biogen Idec Technology granted by Covella, any Affiliate, or any
Sublicensee to a Third Party: (i) such sublicense shall not conflict with, and
shall be subordinate to, the terms and conditions of this Agreement; (ii) such
sublicense shall contain provisions substantially equivalent to Article X
(Confidentiality) and Sections 11.3(a) (Enforcement — Notice), 11.5 (Labeling
and Promotional Materials), 12.5 (Effect of Expiration or Termination), 13.4
(Disclaimer) and 14.4 (Insurance) hereof; (iii) Covella shall provide a copy of
such sublicense to Biogen Idec, with those financial terms not reasonably
necessary to determine compliance with this Agreement and technical information
that is not part of the Biogen Idec Technology redacted; and (iv) Covella shall
remain responsible to Biogen Idec for the royalties and payments due under
Article V below with respect to the activities and Net Sales of such
Sublicensee.
     2.6 Assignment of Boys Town Agreement. As of the Effective Date, (a) Biogen
Idec hereby sells, assigns, conveys, transfers and delivers to Covella and
Covella will acquire and take delivery of all of Biogen Idec’s right, title and
interest in the Boys Town Agreement; and (b) Covella shall assume and undertake
to pay, satisfy and discharge any liability arising out of the Boys Town
Agreement after the Effective Date. On or before the Effective Date, Biogen Idec
shall have delivered to Covella the Boys Town Consent. Except as expressly set
forth in Section 5 of the Boys Town Consent, nothing contained in the Boys Town
Consent shall in any way supersede, modify, replace, amend, change, rescind,
exceed, expand, enlarge or in any way affect the provisions, including
warranties, covenants, agreements, conditions, representations, or in general
any of he rights and remedies of Biogen Idec or Covella, and any of the
indemnifications of Biogen Idec or Covella set forth herein, nor shall the Boys
Town Consent expand or enlarge any remedies under this Agreement.
     2.7 No Other Rights. Biogen Idec shall retain ownership of all rights and
interest in and to all Biogen Idec Technology, and no other license, either
express or implied, is granted hereunder with respect to any patent, trade
secret, know-how, other information or intellectual property rights of Biogen
Idec except as expressly stated above in this Agreement or the Services and
Supply Agreement. Nothing in this Agreement, shall be interpreted as giving
Biogen Idec any right or license, by implication, estoppel or otherwise, to any
intellectual property owned or Controlled by Covella, except as may be expressly
stated in this Agreement or the Services and Supply Agreement.
     2.8 [***].
          (a) [***].
          (b) [***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------



 



     2.9 Supply of Bulk Drug Substance. Covella shall, and shall require its
Affiliates and Sublicensees to, purchase from Biogen Idec their respective
requirements for Bulk Drug Substance in connection with the development and
commercialization of Existing Product, unless and until a Trigger Event has
occurred.
     2.10 Inadvertent Omissions.
          (a) If, during the Term, Biogen Idec identifies any methods, materials
(including biological materials), know-how or other information (other than
items governed by Section 2.10(b)) in existence and Controlled by Biogen Idec or
its Controlled Affiliates as of the Effective Date (i) that were invented, used
or generated prior to the Effective Date in connection with the identification,
discovery or development of any Product or Service under, or any materials used
in, the Anti-VLA1 Antibody Program, and (ii) which Biogen Idec, in its
reasonable judgment, believes may be of value to Covella’s advancement of
Covella’s development program for Products, such method, materials, know-how or
other information shall be deemed to be, from the Effective Date, Biogen Idec
Know-How notwithstanding the fact that such item was not listed on Exhibit 1.4
on the Effective Date. The Parties agree to promptly amend Exhibit 1.4 to
correct any such omission. For the avoidance of doubt, this Section 2.10(a)
shall not apply to any methods, materials (including biological materials),
know-how or other information (other than any of the foregoing that have been
included on Exhibit 1.4) that is no longer owned or Controlled by Biogen Idec or
its Controlled Affiliates prior to the date upon which Biogen Idec becomes aware
of the omission.
          (b) If, during the Term, Biogen Idec identifies any methods, materials
(including biological materials), know-how or other information in existence and
Controlled by Biogen Idec or its Controlled Affiliates as of the Effective Date
that is necessary for the manufacture of the Existing Product (in the form
existing on the Effective Date), such methods, materials, know-how and other
information shall be deemed to be, from the Effective Date, Manufacturing
Know-How notwithstanding the fact that such item was not listed on Exhibit 1.27
on the Effective Date. The Parties agree to promptly amend Exhibit 1.27 to
correct any such omission. For the avoidance of doubt, this Section 2.10(b)
shall not apply to any methods, materials (including biological materials),
know-how or other information (other than any of the foregoing that have been
included on Exhibit 1.27) that is no longer owned or Controlled by Biogen Idec
or its Controlled Affiliates prior to the date upon which Biogen Idec becomes
aware of the omission.

-12-



--------------------------------------------------------------------------------



 



ARTICLE III
TECHNOLOGY TRANSFER; DATA TRANSFER
     3.1 Initial Know-How Transfer and Assistance. Biogen Idec shall provide its
reasonable assistance to effect the orderly transfer to Covella of the Anti-VLA1
Antibody Program as specified in this Section 3.1. For this purpose, Biogen Idec
will deliver to Covella the items of Biogen Idec Know-How and Initial
Manufacturing Know-How that exist in tangible form within the time frames set
forth on Exhibits 1.4 and 1.27 as applicable (in each instance, the “Transfer
Initiation Date”), provided that Biogen Idec will be entitled to retain any such
items that are necessary or useful for the performance of the Services and
Supply Agreement for such period that such items are needed. Biogen Idec will
provide answers to specific questions during normal business hours, for a period
of [***] ([***]) calendar days after the applicable Transfer Initiation Date, to
assist Covella in understanding and implementing the Anti-VLA1 Antibody Program
other than aspects that relate to the Conditional Manufacturing Know-How
transfer and assistance which are addressed in Section 3.2. The Parties will
have a [***] at the end of such [***] ([***]) day period, at Covella’s
facilities or by telephone as mutually agreed, for a final review. Biogen Idec
will also provide reasonable assistance to Covella in preparing for a pre-IND
meeting with the FDA and, if requested by Covella, will provide such Biogen Idec
personnel as reasonably necessary to facilitate such pre-IND meeting, provided
that Biogen Idec’s assistance with respect to such FDA activities shall be
limited to a total of [***] ([***]) FTE-days.
     3.2 Conditional Manufacturing Know-How Transfer and Assistance. Biogen Idec
shall have no obligation to transfer to Covella the Conditional Manufacturing
Know-How unless and until (i) Biogen Idec elects to not enter into negotiations
with Covella to obtain the Offered Rights (defined in Section 3.3 below) under
the right of first offer set forth in Section 3.3, (ii) Covella enters into
definitive document(s) with a Third Party for the Offered Rights in accordance
with Section 3.3(c), or (iii) Biogen Idec and Covella do not for any reason
enter into definitive documents with respect to the Offered Rights within [***]
([***]) calendar days, and Covella determines to manufacture the Bulk Drug
Substance itself, or (iv) Biogen Idec and Covella enter into definitive
document(s) for the Offered Rights and Biogen Idec commits a Supply Failure
under such definitive document(s) (each a “Trigger Event”). In the event of the
occurrence of a Trigger Event, Covella may send written notice to Biogen Idec
requesting the transfer of the Conditional Manufacturing Know-How to Covella.
Within [***] ([***]) calendar days of the date of such notice, Biogen Idec
shall, at Covella’s sole cost and expense, commence the transfer of the
Conditional Manufacturing Know-How to Covella. Biogen Idec will provide answers
to specific questions during normal business hours for a period of [***] ([***])
calendar days after the Conditional Manufacturing Know-How Transfer Initiation
Date, to assist Covella in understanding and implementing the Conditional
Manufacturing Know-How as it relates to the Anti-VLA1 Antibody Program. Biogen
Idec’s assistance with respect to such activities shall be limited to a total of
[***] ([***]) FTE-days. The Parties will have a [***] at the end of such [***]
([***]) day period, at Covella’s facilities or by telephone as mutually agreed,
for a final review. Following a first pilot manufacturing run by Covella or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-13-



--------------------------------------------------------------------------------



 



a Third Party, Biogen Idec will again make its representatives available to
provide answers to reasonable specific questions during normal business hours
for a period of [***] ([***]) calendar days following the end of such pilot run.
Biogen Idec’s assistance with respect to such first pilot manufacturing run
activities shall be limited to the number of FTE-days (or parts thereof), if
any, remaining after the conclusion of the FTE support described earlier in this
Section 3.2. Biogen Idec shall have no responsibility for any modification of,
or additional support with respect to, any Biogen Idec process, methods or
materials of the Biogen Idec Know-How or Manufacturing Know-How in order to
enable or improve manufacturing or other operations of Covella or any Third
Party.
     3.3 Biogen Idec Right of First Offer with Respect to Manufacture of Bulk
Drug Substance. With respect to Covella’s, and its Affiliates’ and Sublicensees’
requirements of Bulk Drug Substance in addition to the Existing Inventory,
Covella hereby grants to Biogen Idec a right of first offer with respect to the
exclusive manufacture and supply of all of such requirements: (a) In the event
that Covella determines to manufacture or procure supply of Bulk Drug Substance
either for itself or its Affiliates or Sublicensees, Covella shall first offer
to Biogen Idec the opportunity to enter into an agreement for the exclusive
right to manufacture and supply the Bulk Drug Substance (the “Offered Rights”)
by delivering written notice to Biogen Idec (the “Covella Notice”).
          (b) Within [***] ([***]) calendar days after Biogen Idec’s receipt of
the Covella Notice, Biogen Idec may elect, by delivery of written notice to
Covella (the “Biogen Idec Notice”), to enter into good-faith negotiations with
Covella to obtain the Offered Rights. Should Biogen Idec elect within such [***]
([***]) day period to enter into such negotiations with Covella, both Biogen
Idec and Covella shall promptly begin to negotiate in good faith to determine
whether they can agree on the terms of the definitive documents pursuant to
which Biogen Idec would be granted the Offered Rights.
          (c) In the event that Biogen Idec and Covella do not for any reason
enter into definitive documents with respect to the Offered Rights within [***]
([***]) calendar days after Biogen Idec’s receipt of the Covella Notice, Covella
may (i) manufacture the Bulk Drug Substance itself or (ii) offer the Offered
Rights to any Third Party upon terms not less favorable in the aggregate to
Covella than those specified in the last detailed written term sheet provided by
Biogen Idec to Covella, or if no such term sheet has been provided, on any
terms. Covella may not enter into an agreement for the Offered Rights on terms
equal to or less favorable in the aggregate to Covella than those specified in
the last detailed written term sheet provided by Biogen Idec to Covella without
first re-offering the Offered Rights on such terms to Biogen Idec, and Biogen
Idec shall have [***] ([***]) calendar days to accept such re-Offered Rights. In
the event that Biogen Idec does not accept within such [***] ([***]) calendar
days, then Covella shall have the right to offer the Offered Rights to such
other Third Party.
          (d) For the avoidance of doubt, Covella may participate in
discussions, without entering into definitive documents, with a Third Party with
respect to the Offered Rights throughout the periods of time that Covella and
Biogen Idec are in good-faith negotiations, if any. Biogen Idec shall have no
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-14-



--------------------------------------------------------------------------------



 



obligation to provide any assistance or information to Covella or any Thirty
Party in connection with such discussions.
     3.4 Loss of Biological Materials. For the avoidance of doubt, Biogen Idec
shall have no obligations to replace any biological materials within the Biogen
Idec Know-How or Manufacturing Know-How in its existing inventory that are lost,
destroyed, or becomes, for any reason, unsuitable for Covella’s use as
contemplated hereunder.
ARTICLE IV
DILIGENCE
     4.1 General Diligence. Covella shall use Commercially Reasonable Efforts to
develop and commercialize at least one Product or Service, directly or through
its Affiliates, Sublicensees and/or contractors.
     4.2 [***].
          (a) Biogen Idec may, but shall not be obliged to, conduct pre-clinical
studies with the objective of obtaining data concerning the suitability of
further researching and developing an Existing Product for the diagnosis,
prognosis, treatment and/or prevention of [***], as further described on
Exhibit 4.2 as it may be amended from time to time by Biogen Idec, in
consultation with Covella, both acting reasonably. Biogen Idec will share all
results from any such preclinical studies with Covella in a timely manner
throughout the course of the studies and will provide Covella with a written
report detailing the final results when the studies are complete.
          (b) [***].
     4.3 Reporting. Covella agrees to keep Biogen Idec reasonably informed as to
its development and commercialization activities with respect to Products and
Services. Without limiting the foregoing, Covella shall provide Biogen Idec with
a written report following its first meeting with FDA and subsequent written
reports no less frequently than annually during the Term (commencing with the
first anniversary of the Effective Date) summarizing Covella’s efforts to
develop and commercialize Products or Services hereunder. In addition to such
reports, Covella agrees to provide Biogen Idec with Adverse Event information
and product complaint information relating to Products, but only to the extent
relating to the use of Products or Services containing Compliant Material or
other materials supplied by Biogen Idec pursuant to the Services and Supply
Agreement, as compiled and prepared by Covella in the normal course of business
in connection with the development, commercialization or sale of any Product or
Service, within time frames consistent with reporting obligations under
applicable laws and regulations. All reports, updates, Adverse Event complaints
(as limited by the previous sentence), and other information provided by one
Party to the other Party under this Agreement (including under this Section
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-15-



--------------------------------------------------------------------------------



 



4.3), shall be considered Proprietary Information of the Disclosing Party,
subject to the terms of Article X hereof.
ARTICLE V
PAYMENTS AND ROYALTIES
     5.1 Equity Grant.
          (a) In partial consideration of the license and other rights granted
by Biogen Idec to Covella under this Agreement and the Services and Supply
Agreement, Covella hereby agrees to issue shares of its capital stock to Biogen
Idec in the number, at the time, with the attributes and otherwise as more fully
described in this Section 5.1.
          (b) [***].
          (c) [***].
          (d) [***].
          (e) [***].
          (f) [***].
          (g) During the period from the Effective Date hereof and until the
effective date of the Definitive Documentation, Covella agrees to provide Biogen
Idec with true and complete copies of (i) any amendments to its certificate of
incorporation or bylaws or any other material agreement entered into by Covella
on or before the Effective Date, and (ii) any material contracts, debt
instruments or agreements or equity related plans entered into, delivered or
implemented by Covella after the Effective Date.
          (h) This Section 5.1 shall terminate upon the issuance of shares of
Covella common stock pursuant to Section 8.1.
     5.2 Clinical and Regulatory Milestones.
          (a) Milestones. In further consideration of the license and rights
granted by Biogen Idec to Covella under this Agreement and subject to
Section 5.2(c) below, Covella shall pay to Biogen Idec the clinical and
regulatory milestone payments set out below following the first achievement by
Covella, or any of its Affiliates or Sublicensees, of the corresponding clinical
and regulatory milestone (each, a “Clinical and Regulatory Milestone”) set out
below with respect to the first Existing Product or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-16-



--------------------------------------------------------------------------------



 



Other Product for each of the first three (3) Indications; provided that
Clinical and Regulatory Milestones for the Second Indication and the Third
Indication shall only be triggered by the achievement of the relevant milestone
in an Indication set forth on Exhibit 1.25, which is not the First Indication
for such Product.

                          Milestone Payment     Milestone Payment for  
Milestone Payment   for Third Clinical and   First Indication   for Second
Indication   Indication Regulatory Milestone   (“Column A”)   (“Column B”)  
(“Column C”)
1. [***]
  $[***] if an Existing
Product   $[***] if an Existing
Product   $[***] if an Existing
Product
 
           
 
  $[***] if an Other
Product   $[***] if an Other
Product   $[***] if an Other
Product
 
           
2. [***]
  $[***] if an Existing
Product   $[***] if an Existing
Product   $[***] if an Existing
Product
 
           
 
  $[***] if an Other
Product   $[***] if an Other
Product   $[***] if an Other
Product
 
           
3. [***]
  $[***] if an Existing
Product   $[***] if an Existing
Product   $[***] if an Existing
Product
 
           
 
  $[***] if an Other
Product   $[***] if an Other
Product   $[***] if an Other
Product
 
           
4. [***]
  $[***] if an Existing
Product   $[***] if an Existing
Product   $[***] if an Existing
Product
 
           
 
  $[***] if an Other
Product   $[***] if an Other
Product   $[***] if an Other
Product

          (b) Milestone Payment Calculations. Payments shall be due for each of
the four Clinical and Regulatory Milestones set forth in Section 5.2(a) as
follows:
               (i) In the first instance of any Existing Product or Other
Product achieving a particular Clinical and Regulatory Milestone for the first
Indication, regardless of whether such Indication is set forth on Exhibit 1.25,
the corresponding payment specified in “Column A” (i.e., Milestone Payment for
First Indication) of the table in Section 5.2(a) above shall be due with respect
to such milestone. Only one payment shall be due for such Clinical and
Regulatory Milestone under Column A of the table in Section 5.2(a) above under
this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-17-



--------------------------------------------------------------------------------



 



               (ii) In the first instance of any Existing Product or Other
Product subsequently achieving the same Clinical and Regulatory Milestone for a
Second Indication that is set forth on Exhibit 1.25 (i.e., an Indication other
than the Indication for which such Clinical and Regulatory Milestone was already
achieved as described in Section 5.2(b)(i) above and which is set forth in
Exhibit 1.25), the corresponding payment specified in “Column B” (i.e.,
Milestone Payment for Second Indication) of the table in Section 5.2(a) above
shall be due with respect to such milestone. Only one payment shall be due for
such Clinical and Regulatory Milestone under Column B of the table in
Section 5.2(a) above under this Agreement.
               (iii) In the first instance of any Existing Product or Other
Product subsequently achieving the same Clinical and Regulatory Milestone for a
Third Indication that is set forth on Exhibit 1.25 (i.e., an Indication other
than the Indications for which such Clinical and Regulatory Milestone was
already achieved as described in Section 5.2(b)(i) and (ii) above), the
corresponding payment specified in “Column C” (i.e., Milestone Payment for Third
Indication) of the table in Section 5.2(a) above shall be due with respect to
such milestone. Only one payment shall be due for such Clinical and Regulatory
Milestone under Column C of the table in Section 5.2(a) above under this
Agreement.
               (iv) Following one payment for each Clinical and Regulatory
Milestone due under Columns A, B and C of the table in Section 5.2(a) above
under this Agreement, no additional milestone payments shall be due under this
Section 5.2 for any subsequent achievement of such Clinical and Regulatory
Milestone by any Product.
               (v) Notwithstanding the foregoing, if clinical development of a
particular Indication is suspended after Covella has made the payment due under
Section 5.2(a) above on the achievement of a particular milestone for such
Indication, there shall be no payment due under Section 5.2(a) upon the
accomplishment of the same milestone for a Second Indication provided that the
development of such Second Indication is continuing, and provided further that
such Second Indication shall thereafter be deemed the First Indication for any
subsequent First Indication milestones not achieved by the suspended Indication,
and the next Indication to achieve any previously unachieved Second Indication
milestone shall trigger the Second Indication milestone payment under “Column B”
in the table in Section 5.2(a) above. Milestones for the Third Indication
relative to the Second Indication shall be payable in a similar manner as
described herein. For the avoidance of doubt, there shall be no retroactive
adjustment of any previously paid milestone payments on account of the
replacement of one kind of Product by another kind of Product as the Product
qualifying for a First or Second Indication.
          (c) Cross-Credit for Milestone Payments and Sublicense Revenues.
Notwithstanding the provisions of Sections 5.2 and 5.6, if any milestone
specified in Section 5.2 is also included as an event triggering the payment of
Sublicense Revenues by a Sublicensee to Covella under any sublicense
(“Sublicensee Milestone Payment”), Covella shall only be required to pay to
Biogen Idec the amount of the applicable Clinical and Regulatory Milestone
payment under Section 5.2 plus the applicable percentage of the amount, if any,
by which the Sublicensee Milestone Payment exceeds the

-18-



--------------------------------------------------------------------------------



 



applicable Clinical and Regulatory Milestone payment, in accordance with
Section 5.6. Accordingly, any such payment made under Section 5.2 by Covella
shall be credited against (i.e., deducted from) the base amount for purposes of
calculating any Sublicense Revenues that would otherwise be due to Biogen Idec
under Section 5.6 for Sublicensee Milestone Payments.
          (d) Total Clinical and Regulatory Milestone Payments. In no event
shall the cumulative total amounts payable under Section 5.2(a) above exceed
[***] Dollars ($[***]) in the aggregate (i.e., [***] Dollars ($[***]) for the
First Indication, assuming an Existing Product is the first to achieve all
applicable milestones, [***] Dollars ($[***]) for the Second Indication,
assuming an Existing Product is the first to achieve all applicable milestones,
and [***] Dollars ($[***]) for the Third Indication, assuming an Existing
Product is the first to achieve all applicable milestones).
          (e) [***].
     5.3 Commercial Milestones. In addition, Covella shall pay Biogen Idec the
one-time commercial milestone payments set forth below following the end of the
calendar year in which the corresponding commercial milestone (each, a
“Commercial Milestone”) for the first to occur commercial milestone with respect
to Existing Products or Other Products set out below.

      Commercial Milestones for Existing Products   Milestone Payment
1. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
2. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
3. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
4. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
5. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
6. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
7. Cumulative Net Sales of Existing Products equal or exceed [***] Dollars
($[***]):
  $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-19-



--------------------------------------------------------------------------------



 



      Commercial Milestones for Other Products   Milestone Payment
1. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
2. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
3. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
4. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
5. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
6. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]
 
   
7. Cumulative Net Sales of Other Products equal or exceed [***] Dollars
($[***]):
  $[***]

     For the avoidance of doubt, the Commercial Milestones set forth in this
Section 5.3 shall only be paid upon the first occurrence of such cumulative Net
Sales amounts to be achieved by all Existing Products, taken cumulatively, and
by all Other Products, taken cumulatively.
     5.4 Milestone Reports and Payments.
          (a) Covella shall notify Biogen Idec in writing within (i) [***]
([***]) calendar days after the achievement of each milestone set out in
Section 5.2 by Covella or its Affiliate or (ii) the later of (A) [***] ([***])
calendar days after the achievement of each milestone set out in Section 5.2 by
a Sublicensee or (B) [***] ([***]) calendar days following receipt by Covella of
notice of such achievement from the Sublicensee or, if earlier, Covella’s
becoming aware of such achievement. Following receipt of such notice, Biogen
Idec will notify Covella as to whether or not it desires to receive equity in
lieu of cash in accordance with Section 5.2(e). If Biogen Idec elects to receive
cash, Covella shall pay the appropriate amount to Biogen Idec within [***]
([***]) calendar days following receipt of such notice from Biogen Idec. If
Biogen Idec elects to receive equity, Covella shall issue such equity to Biogen
Idec within [***] ([***]) calendar days following receipt of such notice from
Biogen Idec.
          (b) Covella shall notify Biogen Idec in writing within [***] ([***])
calendar days after the achievement of each milestone set out in Section 5.3,
and each such notice shall be accompanied by the appropriate milestone payment.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-20-



--------------------------------------------------------------------------------



 



          (c) For the avoidance of doubt, the milestone payments set forth in
Section 5.2 and 5.3 shall not be creditable against future royalties.
     5.5 Royalty Payments; Certain Adjustments.
          (a) Royalty Rate. Covella shall pay to Biogen Idec royalties on Net
Sales of each Product and Service at the rates set out below:
               (i) Existing Products. The royalty rates for each Existing
Product and Service based on such Existing Product shall be as follows:

      Annual Net Sales of Product   Royalty Rate
Portion of Annual Net Sales of each Existing Product and Services based on such
Existing Product up to and including [***] Dollars ($[***])
  [***]%
 
   
Portion of Annual Net Sales of each Existing Product and Services based on such
Existing Product in excess of [***] Dollars ($[***]) and up to and including
[***] Dollars ($[***])
  [***]%
 
   
Portion of Annual Net Sales of each Existing Product and Services based on such
Existing Product in excess of [***] Dollars ($[***]) and up to and including
[***] Dollars ($[***])
  [***]%
 
   
Portion of Annual Net Sales of each Existing Product and Services based on such
Existing Product in excess of [***] Dollars ($[***])
  [***]%

               (ii) Other Products. The royalty rates for Other Products and
Services based on such Other Product shall apply on a Product-by-Product basis
as follows: [***] percent ([***]%) of the rates specified for Existing Products
in Section 5.5(a)(i).
          (b) Certain Adjustments.
               (i) Third Party Payments. If Covella, its Affiliate or
Sublicensee is required to pay royalties to a Third Party with respect to an
Existing Product or Service based on such Existing Product under any agreement
to license or acquire intellectual property used in the research, development,
manufacture, use, sale or performance of such Existing Product or Service based
on such Existing Product, Covella may deduct [***] percent ([***]%) of the
royalties payable to each such Third Party from the amounts payable to Biogen
Idec with respect to such Existing Product or Service based on such Existing
Product pursuant to this Article V (and shall indicate such deduction in the
applicable royalty report pursuant to Section 7.1); provided that in no event
shall the royalties due to Biogen Idec pursuant to Section 5.5(a) with respect
to such Existing Product or Service based on such Existing Product be so reduced
by more than [***] percentage points ([***]%). For the avoidance of doubt, no
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-21-



--------------------------------------------------------------------------------



 



royalty offset shall be available for any Other Product.
               (ii) One Royalty. No more than one royalty payment shall be due
under this Agreement with respect to a sale of a particular Product or Service
(e.g., even if such Product or Service is covered by multiple Valid Claims). No
royalty shall be payable under this Article V with respect to sales of Products
or Services among Covella and its Affiliates and its Sublicensees for resale,
nor shall a royalty be payable under this Article V with respect to any Products
transferred for use in, or performance of Services in, research and/or
development, in clinical trials, in compassionate use programs, as donations to
non-profit institutions or government agencies, as promotional free samples or
any similar disposition at or below the manufacturing cost of the Product for
which no other consideration is provided by the recipient.
               (iii) Combination Products. In the event that a Product is sold
for a single price in combination with another therapeutically active ingredient
for which no royalty would be due hereunder if sold separately, Net Sales from
such combination product sales in a country for purposes of calculating the
amounts payable by Covella under this Section 5.5 shall be calculated by
multiplying the Net Sales of the combination product by [***]. In the event that
separate sales of such Product (without the additional therapeutically active
ingredient) or such additional therapeutically active ingredient were not made
during the applicable royalty period, Net Sales shall be calculated [***]. Any
such estimates shall be determined using criteria approved by Biogen Idec, such
approval not to be unreasonably withheld, conditioned or delayed. Such estimates
shall be reported to Biogen Idec with the reports to be provided pursuant to
Section 7.1 hereof. If the Parties are unable to agree upon criteria to
determine commercial value or the commercial value, the Parties shall submit the
matter to arbitration pursuant to Section 15.6, except that the arbitrator shall
use all reasonable efforts to complete any such arbitration within two
(2) months from the issuance of notice of a referral of such dispute and the
Parties will cooperate in good faith to permit such timing.
               (iv) Generically Equivalent Products. With respect to each
Existing Product, if there are one or more generically equivalent products that
compete with such Existing Product in a given country (or in the European Union,
which shall be treated as a single market for purposes of this
Section 5.5(b)(iv)) where there is no issued Valid Claim covering the sale of
such Existing Product in such country, and such generically equivalent
product(s) have a combined market share of at least [***] ([***]%) of the market
(in units) for such Existing Product in such country (or throughout the European
Union, as the case may be), then (i) the applicable royalty for Net Sales of
such Existing Product in such country (or throughout the European Union, as the
case may be) shall be reduced to [***] percent ([***]%) of the royalties that
would otherwise be due under this Section 5.5, and (ii) no royalty reduction
pursuant to Section 5.5(b)(i) shall apply, if otherwise applicable.
          (c) Royalty Term. Covella’s obligation to pay royalties under this
Section 5.5 shall continue with respect to sales of a Product or Service in a
particular country until the date which is the later of: (i) expiration of the
last Valid Claim in such country that would be infringed by the sale of such
Product or Service in such country; or (ii) [***] ([***]) years after the First
Commercial Sale of a
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-22-



--------------------------------------------------------------------------------



 



Product (i.e., the first Product) or Service in such country. Thereafter, no
further royalties shall be due with respect to such Product or Service in such
country.
     5.6 Payments With Respect to Sublicense Revenue. In the event Covella or an
Affiliate of Covella sublicenses under Section 2.5, Covella shall pay Biogen
Idec a portion of any Sublicense Revenues resulting from sublicense agreements
executed by Covella within the first [***] ([***]) years after the Effective
Date, as set forth below:
          (a) If a sublicense agreement is executed in the first [***] ([***])
months after the Effective Date, Covella shall pay Biogen Idec [***] percent
([***]%) of Sublicense Revenue actually received by Covella under such
sublicense agreement (including any extensions, amendments and restatements
thereof), regardless of when such Sublicense Revenue is accrued or received by
Covella;
          (b) if a sublicense agreement is executed in the second [***] ([***])
months after the Effective Date, Covella shall pay Biogen Idec [***] percent
([***]%) of Sublicense Revenue actually received by Covella under such
sublicense agreement (including any extensions, amendments and restatements
thereof), regardless of when such Sublicense Revenue is accrued or received by
Covella; and
          (c) if a sublicense agreement is executed in the third [***] ([***])
months after the Effective Date, Covella shall pay Biogen Idec [***] percent
([***]%) of Sublicense Revenue actually received by Covella under such
sublicense agreement (including any extensions, amendments and restatements
thereof), regardless of when such Sublicense Revenue is accrued or received by
Covella.
          (d) Covella shall have no obligation to share Sublicense Revenues with
Biogen Idec resulting from any sublicense agreement executed after [***] ([***])
months after the Effective Date.
ARTICLE VI
PAYMENTS
     6.1 Royalty and Sublicense Revenue Payment Terms. Royalties and, if
applicable, Sublicense Revenue that have accrued during the period covered by
each report provided pursuant to Section 7.1 shall be due and payable on the
date such report is due.
     6.2 Payment Method. Unless otherwise expressly stated in this Agreement,
all amounts specified in, and all payments to be made under, this Agreement
shall be in United States Dollars by wire transfer in immediately available
funds to a U.S. account designated by the receiving Party, or by other mutually
acceptable means. If any currency conversion shall be required in connection
with the payment of any royalties or other amounts under this Agreement, such
conversion shall be made by using the average of the interbank exchange rates
for the purchase and sale of United States Dollars reported by The Wall
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-23-



--------------------------------------------------------------------------------



 



Street Journal (U.S., Western Edition) on the last business day of the calendar
quarter to which such royalty or other payments relate.
     6.3 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all royalties or other amounts with respect to any country
in the Territory where Products or Services are sold, Covella shall have the
right, at its option and upon written notice to Biogen Idec, to make such
payments by depositing, or causing to be deposited, the amount of such payments
in local currency to Biogen Idec’s account in a bank or other depository
designated by Biogen Idec in such country. When in any country in the Territory,
legal restrictions prohibit both the transmittal and the deposit of royalties on
sales in such country, royalty payments shall be suspended for as long as such
legal restrictions are in effect and as soon as such legal restrictions cease to
be in effect, all royalties that Covella would have been under an obligation to
transmit or deposit but for the legal restrictions shall forthwith be deposited
or transmitted, to the extent allowable.
     6.4 Overdue Payments. In the event the initial license fee, any milestone
payment, royalty payment or payment of Sublicense Revenues payable by Covella to
Biogen Idec under this Agreement is not made when due, such outstanding payment
shall accrue interest (from the date such payment is due through and including
the date upon which full payment is made) at a rate of [***] percent ([***]%)
per month from the due date until paid in full, provided that in no event shall
said annual rate exceed the maximum interest rate permitted by law in regard to
such payments. Such royalty payment when made shall be accompanied by all
interest so accrued. Said interest and the payment and acceptance thereof shall
not negate or waive the right of Biogen Idec to any other remedy, legal or
equitable, to which it may be entitled because of the delinquency of the
payment.
     6.5 Tax Withholding. All payments hereunder shall be made free and clear of
any taxes, duties, levies, fees or charges, except for withholding taxes (to the
extent applicable). Covella shall make any applicable withholding payments due
on behalf of Biogen Idec and shall provide Biogen Idec upon request with such
written documentation regarding any such payment as available to Covella
relating to an application by Biogen Idec for a foreign tax credit for such
payment with the United States Internal Revenue Service.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-24-



--------------------------------------------------------------------------------



 



ARTICLE VII
REPORTS, RECORDS AND ACCOUNTING
     7.1 Reports. After the first receipt by Covella of Sublicense Revenue
pursuant to Section 5.6 or the First Commercial Sale, whichever is earlier,
Covella shall furnish to Biogen Idec a written report for each calendar quarter
during the remaining term of this Agreement showing, on a country-by-country and
Product-by-Product (or Service-by-Service) basis:
          (a) the gross sales of all Products and Services sold by Covella, its
Affiliates and Sublicensees during such calendar quarter and the calculation of
Net Sales of the Products and Services from such gross sales;
          (b) the applicable royalty rates and the royalties, payable in United
States Dollars, which shall have accrued under this Agreement based upon such
Net Sales;
          (c) the amount of any Sublicense Revenue received by Covella during
such calendar quarter, if relevant;
          (d) the exchange rates used in determining the amount of royalties or
Sublicense Revenue, as applicable, payable in United States Dollars, as more
specifically provided in Section 6.2; and
          (e) any reductions to or deductions from payments taken by Covella in
accordance with this Agreement.
     Reports to be provided by Covella to Biogen Idec under this Section 7.1
shall be due [***] ([***]) calendar days following the end of each calendar
quarter (unless Covella has sublicensed rights to commercialize Products or
Services, in which event such reports shall be due within [***] ([***]) calendar
days following the end of each calendar quarter). If for any quarter following
the first receipt by Covella of Sublicense Revenue pursuant to Section 5.6 or
the First Commercial Sale, whichever is earlier, there were no Net Sales, and no
Sublicense Revenues were received by Covella in such quarter, a report stating
such facts shall be due within [***] ([***]) calendar days following the end of
such quarter. A responsible financial officer of Covella (or that officer’s
responsible designee) shall certify in writing that each such report is correct
and complete.
     7.2 Records. Covella shall keep, and shall require that its Affiliates and
Sublicensees keep, complete and accurate books of account and records in
sufficient detail to enable the amounts payable under this Agreement to be
determined. Such books and records shall be kept at the principal place of
business of Covella, its Affiliate or Sublicensee, as the case may be, for at
least [***] ([***]) months following the end of the calendar year to which such
books and records pertain.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-25-



--------------------------------------------------------------------------------



 



     7.3 Audits.
          (a) Audit Rights. Upon reasonable prior written notice from Biogen
Idec and not more than once in each calendar year nor more frequently than once
with respect to records covering any specific period of time, Covella shall
permit, and shall require its Affiliates and use Commercially Reasonable Efforts
to require its Sublicensees, to permit, an independent certified public
accounting firm of nationally recognized standing selected by Biogen Idec and
reasonably acceptable to Covella to have access during normal business hours to
such books of account and records of Covella, and its Affiliates and
Sublicensees, at such party’s principal place of business, as may be reasonably
necessary to verify the accuracy of the reports and milestone payments provided
by Covella pursuant to Section 7.1 for any calendar year ending not more than
[***] ([***]) months prior to the date of such request. If Covella is unable to
obtain from any Sublicensee such a right for Biogen Idec to audit the books of
account and records of such Sublicensee, Covella shall obtain for itself a
reasonably comparable right for Covella to have an independent certified public
accounting firm of nationally recognized standing inspect and audit such
Sublicensee’s books and records, and (if Covella has not conducted such audit
within the preceding twelve (12) months and provided the results thereof to
Biogen Idec in accordance with Section 7.3(b)) shall exercise such audit rights
on behalf and at the expense of Biogen Idec upon Biogen Idec’ written request,
using an independent certified public accounting firm of nationally recognized
standing selected by Covella and reasonably acceptable to Biogen Idec, and
disclose the results of any such audit to Biogen Idec in accordance with
Section 7.3(b).
          (b) Audit Results. If as a result of such audit, it is established
that additional royalties, milestone payments and/or Sublicense Revenue were
owed to Biogen Idec during the period covered by such audit pursuant to
Section 7.3(a), Covella shall promptly remit to Biogen Idec the amount of such
additional royalties, milestone payments and/or Sublicense Revenue, together
with interest on such amount which shall be calculated pursuant to Section 6.4.
The fees charged by such accounting firm in connection with any audit pursuant
to this Section 7.3 shall be paid by Biogen Idec; provided, however, that if a
discrepancy in favor of Biogen Idec of more than [***] percent ([***]%) of the
payments due hereunder for any calendar year within the period being audited is
established, then Covella shall pay the fees and expenses charged by such
accounting firm in connection with such audit.
          (c) Materiality. For the avoidance of doubt, any material breach of
this Section 7.3 shall be deemed to be a material breach of this Agreement.
     7.4 Confidential Financial Information. Biogen Idec shall treat all
financial information subject to review under this Article VII as the
Proprietary Information of Covella, and shall cause its accounting firm to
retain all such financial information in confidence, except to the extent
necessary for Biogen Idec to enforce its rights under this Agreement.
     7.5 [***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-26-



--------------------------------------------------------------------------------



 



ARTICLE VIII
[***]
     8.1 [***]
     8.2 [***]
ARTICLE IX
RIGHT OF NEGOTIATION
     9.1 Right of Negotiation. Covella hereby grants to Biogen Idec a right of
negotiation (the “Right of Negotiation”) with respect to each Subject
Transaction on the following terms:
          (a) [***]
          (b) [***]
          (c) [***]
                 (i) [***]
          (d) [***]
ARTICLE X
CONFIDENTIALITY
     10.1 Proprietary Information. Except as otherwise provided in this
Article X, during the term of this Agreement and for a period of [***] ([***])
years thereafter, each Party (the “Recipient”) shall maintain in confidence and
use only for purposes of this Agreement any confidential information, data and
materials supplied to such Party by the other Party (the “Disclosing Party”)
under this Agreement; provided that, unless the confidentiality of any
information, data or materials is expressly provided for in this Agreement, if
any such information, data or materials are in tangible form, they are marked
“Confidential” or “Proprietary,” or if disclosed orally, they are identified as
confidential or proprietary when disclosed and are confirmed in writing as
confidential or proprietary within [***] ([***]) calendar days following such
disclosure (such information, data and materials so disclosed, collectively
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-27-



--------------------------------------------------------------------------------



 



“Proprietary Information”). The Biogen Idec Know-How, the Manufacturing Know-How
and any unpublished patent application within the Biogen Idec Patents shall be
deemed to be the Proprietary Information of Biogen Idec without regard to the
foregoing marking requirements, and without limiting or in any way affecting the
licenses set forth in Article II. The reports delivered to Biogen Idec under
Section 7.1, and data and results from clinical trials of Products or other
research or development involving Services conducted by Covella and its
Affiliates and Sublicensees, shall be deemed to be the Proprietary Information
of Covella without regard to the foregoing marking requirements. The obligations
of the Recipient under this Article X not to disclose or use Proprietary
Information received from the Disclosing Party shall not apply, however, to the
extent that any such information, data or materials:
          (a) are or become generally available to the public, or otherwise part
of the public domain, other than by acts or omissions of the Recipient in breach
of this Agreement;
          (b) are disclosed to the Recipient, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others;
          (c) were already rightfully in the possession of the Recipient, other
than under an obligation of confidentiality, prior to disclosure by the
Disclosing Party, as shown by Recipient’s written records existing prior to such
disclosure; or
          (d) are subsequently and independently developed by the Recipient
without use of, or reference to, the Proprietary Information of the Disclosing
Party, as shown by written records prepared contemporaneously with such
disclosure.
     10.2 Permitted Disclosures. To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement:
          (a) a Recipient may disclose Proprietary Information which it is
otherwise obligated under this Article X not to disclose, to its legal advisers
who are subject to a duty of confidentiality to the Recipient, to its
Affiliates, and, in each case whether actual or potential, to: Sublicensees or
other collaboration partners, assignees, contractors (including manufacturers
and researchers), acquirers, investors, and medical, scientific, business and
financial advisors, on a need-to-know basis in accordance with such Recipient’s
exercise of its rights or performance of its obligations under this Agreement;
provided that such persons agree to be bound by obligations of confidentiality
with respect to such Proprietary Information which are substantially similar in
scope and duration as those set forth in this Article X.
          (b) a Recipient may disclose Proprietary Information of the Disclosing
Party to government or other regulatory authorities to the extent that such
disclosure is (i) required by applicable law (including all applicable
securities laws), regulation, agency or court order, or (ii) is reasonably
necessary in connection with the prosecution of any Patent, to obtain any
authorization to conduct

-28-



--------------------------------------------------------------------------------



 



clinical studies, or to obtain any Approval; provided that, in case of any
disclosures required as described in clause (i) above, the Recipient shall
provide reasonable advance notice to the Disclosing Party to allow such Party to
oppose such disclosure or to request confidential treatment of such Proprietary
Information; provided, further, that Biogen Idec shall only be permitted to
disclose Proprietary Information of Covella under clause (ii) above with respect
to Biogen Idec Patents exclusively licensed hereunder and for no other purpose.
     10.3 Manufacturing Know-How. In addition to the obligations of
confidentiality applicable to the Confidential Information of Biogen Idec
pursuant to this Article X, until such time as Biogen Idec ceases to maintain
the Manufacturing Know-How as a trade secret, Covella (a) shall maintain in
confidence all Manufacturing Know-How, and (b) shall not use such Manufacturing
Know-How for any purpose except in manufacturing or having manufactured Products
or Services under the license granted under Section 2.2 of this Agreement or
pursuant to the sublicense rights of Section 2.4 of this Agreement.
     10.4 Prior Agreement. This Agreement supersedes the Mutual Confidentiality
Agreement between Covella and Biogen Idec, Inc., a Delaware corporation and a
Controlled Affiliate of Biogen Idec, dated February 1, 2008 (the “Mutual
Confidentiality Agreement”). All information exchanged between the Parties under
the Mutual Confidentiality Agreement shall be deemed to have been disclosed
under this Agreement on a going-forward basis and shall be subject to the terms
of this Article X as of the Effective Date.
     10.5 Terms of Agreement. The terms of this Agreement shall not be disclosed
by either Party without the prior written consent of the other Party, which
shall not be unreasonably withheld; provided, however that either Party may make
such a disclosure (a) to the extent required by law or by the requirements of
any nationally recognized securities exchange, quotation system or
over-the-counter market on which such Party has its securities listed or traded,
or (b) to any Affiliates, legal advisors, accountants, and, in each case whether
actual or potential, to: contractors (including contract manufacturers and
researchers); licensees, sublicensees or other collaboration partners;
acquirers, investors; lenders and other potential financing sources, who are
obligated to keep such information confidential. In the event that such
disclosure is required as described in clause (a) of the preceding sentence, the
disclosing Party shall make reasonable efforts to provide the other Party with
notice beforehand and to coordinate with the other Party with respect to the
wording, timing and any redactions of any such disclosure.
     10.6 Press Release. Covella, upon or after the Effective Date, shall have
the right to issue a press release with respect to this transaction, subject to
Biogen Idec’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. Such press release shall not include any financial terms
of this transaction. Once such press release or any other written statement is
approved for disclosure by Biogen Idec, Covella may make subsequent public
disclosure of the contents of such statement without the further approval of
Biogen Idec. Notwithstanding the foregoing, as of the Effective Date, both
Parties shall have the right to disclose to Third Parties, without the need for
a

-29-



--------------------------------------------------------------------------------



 



confidentiality agreement, the following information: (i) Biogen Idec has
exclusively licensed the rights to its Anti-VLA1 Antibody Program to Covella,
and/or (ii) Biogen Idec is a stockholder of Covella.
ARTICLE XI
INTELLECTUAL PROPERTY AND INFRINGEMENT
     11.1 Ownership of Inventions.
          (a) Modified Cell Lines and Antibodies.
               (i) In the event that Covella (or its Affiliate or Sublicensee)
modifies any cell line received from Biogen Idec as Biogen Idec Know-How or
Manufacturing Know-How under this Agreement, Biogen Idec shall solely own all
intellectual property rights in and to such modified cell lines and antibodies
produced by such modified cell lines (other than antibodies derived from the
Biogen Idec Know-How and owned by Covella as set forth in Section 11.1(a)(ii)),
and all derivatives of such materials, whether such materials result from the
activities of Covella, its Affiliates or any Sublicensee (“Modified Know-How”).
Covella, on behalf of itself and its Affiliates, hereby makes all assignments,
and agrees to execute all documents, necessary to perfect Biogen Idec’s
ownership of such intellectual property rights as set forth in the preceding
sentence, and shall require its Sublicensees to make all such necessary
assignments and execute all such necessary documents; provided, however, that
(i) Covella and its Affiliates and Sublicensees shall retain an exclusive
license under such intellectual property rights to use (and authorize others to
use) Modified Know-How (which shall be deemed to be Biogen Idec Know-How or
Manufacturing Know-How according to the categorization of the original cell
line) in the exercise of licenses or rights conveyed under this Agreement
without additional payment to Biogen Idec.
               (ii) As between the Parties, Covella (or its Affiliates or
Sublicensees) shall solely own all intellectual property rights, other than
pre-existing Patents or other intellectual property rights of Biogen Idec or its
licensors, in any inventions or improvements made by Covella (or its Affiliates
or Sublicensees) after the Effective Date relating to or comprising
(A) anti-VLA1 integrin antibodies produced by cell lines within the Biogen Idec
Know-How, and all derivatives of such materials (including anti-VLA1 integrin
antibodies and fragments thereof produced by modified versions of such cell
lines and derivatives thereof), and (B) genetic materials encoding the
foregoing.
          (b) General. Except as expressly set out in Section 11.1(a), as
between the Parties, title to all inventions and other intellectual property
made solely by personnel of Covella in connection with this Agreement shall be
owned by Covella, and title to all inventions and other intellectual property
made solely by personnel of Biogen Idec in connection with this Agreement shall
be owned by Biogen Idec.

-30-



--------------------------------------------------------------------------------



 



     11.2 Patent Prosecution and Maintenance.
          (a) By Covella. Covella shall have the right, at its expense, to
control the preparation, filing, prosecution and maintenance solely of the
Prosecution Patents. As used in this Section 11.2, “prosecution” shall include
interferences, re-examinations, reissues, oppositions, obtaining certificates of
correction, patent term extensions, Supplementary Protection Certificates, and
the like. Covella shall consult with Biogen Idec in good faith regarding the
preparation, filing, prosecution and maintenance of the Prosecution Patents.
Covella shall provide Biogen Idec with semiannual updates on the status of
prosecution of the Prosecution Patents in every jurisdiction and shall, in any
event, provide notice to Biogen Idec of any action that may be taken with
respect to a Prosecution Patent (i) with the U.S. Patent and Trademark Office at
least [***] calendar days prior to the deadline for such action, and (ii) with
or any foreign patent office at least [***] calendar days prior to the deadline
for such action, or if shorter, the maximum period allowed by such foreign
patent office. Covella shall have the right to apply for an extension of the
term of any Patent within the Prosecution Patents if available under the Drug
Price Competition and Patent Term Restoration Act of 1984 and/or European,
Japanese and other foreign equivalents of this law, including any foreign laws
extending marketing exclusivity for a Product or Service, such as a
Supplementary Protection Certificate. Covella shall, at a minimum, to the extent
supported by the disclosure of each Prosecution Patent, diligently prosecute
claims within the Prosecution Patents covering the monoclonal antibody hAQC2
composition of matter and claims within the Prosecution Patents covering the use
of anti-VLA-1 antibodies in the treatment of the following indications: [***]
(the “Core Claims”) within the jurisdictions set forth in Exhibit 10.2A (the
“Required Countries”).
          (b) By Biogen Idec. If Covella determines not to prosecute any claim
or Patent within the Biogen Idec Patents (other than prosecution of the Core
Claims in the Required Countries, for which, for the avoidance of doubt, Covella
has the obligation of prosecution), then Covella shall provide Biogen Idec with
written notice of such decision at least [***] ([***]) calendar days prior to
the deadline for filing any such prosecution action for any claim or Patent or
the date on which the abandonment of any such claim or Patent would become
effective. In such event, Biogen Idec shall have the right, but not the
obligation, at its option and expense, to control the preparation, filing,
prosecution and maintenance of such claim or Patent. If Covella or any of its
Affiliates or Sublicensees subsequently uses, makes, offers for sale, sells or
imports a Product in any jurisdiction in which Biogen Idec has assumed patent
prosecution under this Section 11.2(b), Covella shall, at the time of First
Commercial Sale in such jurisdiction, reimburse Biogen Idec for the
out-of-pocket costs of such patent prosecution actually incurred, which costs
shall not be offset against any other amounts due under this Agreement. For the
avoidance of doubt, Biogen Idec shall, at all times, have exclusive control over
the prosecution of the Reserved Prosecution Patents, including enforcement
rights, at its own expense.
          (c) Cooperation. Each Party shall cooperate with the other Party in
connection with activities relating to the preparation, filing, prosecution and
maintenance of the Biogen Idec Patents undertaken by the other Party pursuant to
this Section 11.2, including: (i) making available to such other Party in a
timely manner any documents or information reasonably necessary or appropriate
to facilitate
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-31-



--------------------------------------------------------------------------------



 



such other Party’s preparation, filing, prosecution and maintenance of any
Biogen Idec Patent; and (ii) if and as appropriate, signing (or causing to have
signed) all documents relating to the preparation, filing, prosecution and
maintenance of any Biogen Idec Patent by such other Party. Each Party shall also
promptly provide to the other Party all information reasonably requested by such
other Party with regard to such Party’s activities pursuant to this Section
11.2.
     11.3 Enforcement.
          (a)Notice. In the event either Party learns of any infringement of the
Biogen Idec Patents by the manufacture, use, sale, offer for sale or importation
of any product or service in the Field (an “Infringement”), it shall promptly
provide written notice to the other Party of such Infringement and shall supply
such other Party with all evidence it possesses pertaining to such Infringement.
          (b) Infringement Action. Covella (directly or through its nominee)
shall have the first right, but not the obligation, to seek to abate any
Infringement of a Prosecution Patent, or to file suit against an infringing
party. In the event that Covella or its nominee does not, within [***] ([***])
calendar days from date of a request by Biogen Idec to do so, take action to
abate such Infringement, Biogen Idec shall have the right, but not the
obligation, to enforce the Biogen Idec Patents in connection with such
Infringement in its own name, and at its own cost and expense. For the avoidance
of doubt, Biogen Idec has the exclusive right to seek to abate any Infringement
of Reserved Prosecution Patents.
          (c) Cooperation. In any suit, action or other proceeding in connection
with an Infringement (an “Infringement Action”), the Party assuming the primary
role in the Infringement Action (“Controlling Party”) shall keep the
non-Controlling Party reasonably informed of the progress of such Infringement
Action. The non-Controlling Party shall cooperate fully with the Controlling
Party, including by joining as a nominal party and executing such documents as
the Controlling Party may reasonably request, provided that Biogen Idec shall
not be required to transfer any right, title or interest in or to any of the
Biogen Idec Patents to Covella or any Third Party to confer standing to bring an
Infringement Action. In any case, the non-Controlling Party shall have the
right, even if not required to be joined, to participate in any Infringement
Action with counsel of its own choice at its own expense.
          (d) Costs and Recoveries. The Controlling Party with respect to any
Infringement Action may not settle any such action, or otherwise consent to any
adverse judgment in any such action, that restricts the scope of, or admits the
unenforceability or invalidity of, any Biogen Idec Patent without the express
written consent of the non-Controlling Party, which consent shall not be
unreasonably withheld. Any damages, monetary awards or other amounts recovered,
whether by judgment or settlement, pursuant to any suit, proceeding or other
legal action taken under this Section 11.3 shall applied as follows:
               (i) First, to reimburse the Parties for their respective costs
and expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such Infringement Action;
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-32-



--------------------------------------------------------------------------------



 



               (ii) Second, if and to the extent lost sales are specifically
determined by the adjudicating authority, to Covella in reimbursement for lost
sales (net of royalties) associated with Products or Services and to Biogen Idec
in reimbursement for lost royalties owing hereunder based on such lost sales;
               (iii) Third, any amounts remaining shall be allocated [***]
percent ([***]%) to the Controlling Party and [***] percent ([***]%) to the
non-Controlling Party.
     For the avoidance of doubt, if any settlement results in the granting to
the alleged infringer of a sublicense of any of the Biogen Idec Technology with
running royalties payable on post-settlement sales by the alleged infringer,
such alleged infringer shall be deemed to be a Sublicensee and such royalties on
post-settlement sales (x) shall be subject to all applicable royalty obligations
hereunder, and (y) shall not be subject to this Section 11.3(d); provided, that
any upfront or milestone payments or the like shall be deemed monetary awards
and subject to this Section 11.3(d).
     11.4 Defense of Infringement Claims. If any Product manufactured, used or
sold, or any Service performed, by Covella, its Affiliates, or Sublicensees,
becomes the subject of a Third Party’s claim or assertion of infringement of a
Patent relating to the manufacture, use, sale, offer for sale or importation of
such Product or Service, the Party first having notice of the claim or assertion
shall promptly notify the other Party, and the Parties shall promptly confer to
consider the claim or assertion and the appropriate course of action. Any such
claim naming Biogen Idec as a defendant shall be subject to Section 14.1. In any
event, each Party shall reasonably assist the other Party and cooperate in
connection with any litigation in which such Party is not named as a defendant,
at the defending Party’s request and expense.
     11.5 Labeling and Promotional Materials. Subject to applicable laws and
regulations, labeling on all Products and Services sold by or on behalf of
Covella, its Affiliates, or Sublicensees pursuant to this Agreement and on all
package inserts will identify Biogen Idec as licensor of the Biogen Idec Patents
and will comply with all patent marking requirements as specified in 35 USC §
287.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-33-



--------------------------------------------------------------------------------



 



ARTICLE XII
TERM AND TERMINATION
     12.1 Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant to Sections 8.1, 12.2, 12.3 or 12.4 shall continue
in full force and effect on a country-by-country basis until no further
royalties would be due in such country (the “Term”). Upon expiration (but not
early termination of this Agreement) in a given country in accordance with this
Section 12.1, the licenses and rights granted by Biogen Idec under this
Agreement will continue on a fully paid-up, royalty-free basis in such country.
     12.2 Termination for Material Breach. If either Party materially breaches
this Agreement at any time, the non-breaching Party shall have the right to
terminate this Agreement by written notice to the breaching Party, if such
material breach is not cured within ninety (90) calendar days after written
notice is given by the non-breaching Party to the breaching Party specifying the
material breach. If the material breach set forth in such written notice is not
reasonably capable of cure within ninety (90) calendar days, the breaching Party
shall be entitled to an additional ninety (90) calendar days to attempt to cure
such material breach, provided that within the initial ninety (90) day period
the breaching Party has submitted a cure plan that is reasonably acceptable to
the non-breaching Party.
     12.3 Termination for Financial Insecurity. In the event that either Party
files for protection under bankruptcy laws, makes an assignment for the benefit
of creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within ninety (90)
calendar days of the filing thereof, then the other Party may terminate this
Agreement effective immediately upon written notice to such Party.
     12.4 Termination by Covella or Biogen Idec.
          (a) This Agreement may be terminated by Covella, in its sole
discretion, upon sixty (60) calendar days written notice to Biogen Idec.
          (b) This Agreement may be terminated by Biogen Idec, in its sole
discretion, upon written notice to Covella at any time after the date (the “End
Date”) which is thirty (30) calendar days following Biogen Idec’s delivery of
the initial stability testing of the Existing Inventory pursuant to the Services
and Supply Agreement establishing that the drug substance within the Existing
Inventory qualifies as Compliant Material, if and only if Biogen Idec has not
received, on or prior to the End Date, the equity consideration under the terms
required by and in full satisfaction of Section 5.1 of this Agreement. This
Agreement may be terminated by Biogen Idec pursuant to Section 8.1 herein, if
such provision is applicable.

-34-



--------------------------------------------------------------------------------



 



     12.5 Effect of Expiration or Termination.
          (a) Upon termination of this Agreement in accordance with
Sections 8.1, 12.2, 12.3 or 12.4:
               (i) The licenses and rights granted by Biogen Idec to Covella
under Article II will immediately terminate; provided that, any sublicenses
granted in accordance with Section 2.5 prior to the date of the corresponding
notice of breach (in the case of Section 12.2) or termination (in the case of
Section 8.1, 12.3 or 12.4) shall survive if the relevant Sublicensee agrees in
writing to be bound by the terms of this Agreement as such terms apply to such
Sublicensee (in which event, such Sublicensee will be deemed a direct licensee
of Biogen Idec); provided, further, that any such Sublicensee shall only be
responsible for any payments that become due as a result solely of such
Sublicensee’s activities after the effective date of any such termination. For
clarity, Sublicensees who agree to be bound by the terms of this Agreement
pursuant to this Section 12.5(a)(i) will not be responsible for: (A) any
payments due to Biogen Idec under Section 5.6 and that Section shall be
terminated upon the termination of this Agreement between Covella and Biogen
Idec; nor (B) any milestone payments already paid by Covella prior to the
effective date of any such termination, nor any milestone payments that may
accrue as a result of the activities of any other Sublicensee after the
effective date of any such termination of this Agreement; but for purposes of
determining the amount of milestone payments under Section 5.2 and/or
Section 5.3, any milestone that was met and for which payment has been made by
or on behalf of Covella prior to such termination shall be deemed to have been
paid by the Sublicensee.
               (ii) Covella shall return to Biogen Idec all written Biogen Idec
Know-How and Manufacturing Know-How, and all copies and any other tangible and
electronic embodiments thereof in Covella’s possession, subject to the rights of
any surviving Sublicensee.
     12.6 Survival of Certain Obligations. The expiration or termination of this
Agreement for any reason shall not relieve either Party of any obligation
accruing on or prior to such expiration or termination, or which is attributable
to a period prior to such expiration or termination, nor preclude either Party
from pursuing any rights and remedies it may have under this Agreement, or at
law or in equity, which accrued or are based upon any event occurring prior to
such expiration or termination. The following provisions shall survive the
expiration or termination of this Agreement for any reason: Article I
(Definitions); Article VI (Payments); Article X (Confidentiality); Article XIV
(Indemnification and Insurance); Article XV (Miscellaneous); Section 5.1 (Equity
Grant); Section 7.2 (Records); Section 7.3 (Audits); Section 11.1 (Ownership of
Inventions); Section 12.5 (Effect of Termination); Section 13.4 (Disclaimer);
and this Section 12.6 (Survival of Certain Obligations).
     12.7 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by either Party are, and will otherwise be deemed to
be, for purposes of Section 365(n) of Title 11 of the United States Code (the
“U.S. Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code.

-35-



--------------------------------------------------------------------------------



 



ARTICLE XIII
REPRESENTATIONS AND WARRANTIES
     13.1 General Representations and Warranties. Each Party represents and
warrants to the other Party that, as of the Effective Date:
          (a) it is a corporation duly organized and validly existing under the
laws of the jurisdiction in which it is incorporated;
          (b) it has full corporate power and authority, and has obtained all
approvals, permits and consents necessary, to enter into this Agreement and to
perform its obligations hereunder;
          (c) this Agreement is legally binding upon it and enforceable in
accordance with its terms; and
          (d) the execution, delivery and performance of this Agreement does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material law or
regulation of any governmental or regulatory authority having jurisdiction over
it.
     13.2 Additional Warranties of Biogen Idec. Biogen Idec hereby covenants,
represents and warrants to Covella that:
          (a) Biogen Idec has the right to grant the licenses to Covella that
are set forth in this Agreement and owns or Controls all right, title and
interest in and to the Biogen Idec Technology;
          (b) Biogen Idec has not granted any rights in the Biogen Idec
Technology that are inconsistent with or that limit the rights granted to
Covella under this Agreement;
          (c) The Biogen Idec Know-How has been obtained, evaluated, analyzed,
reviewed and prepared in a manner consistent with Biogen Idec programs for other
products at a similar stage of development; and
          (d) A true and complete copy of the Boys Town Agreement as of the
Effective Date is attached hereto as Exhibit 13.2D. Biogen Idec has not, prior
to the Effective Date, sublicensed, assigned or otherwise transferred any of the
rights which were granted to it under the Boys Town Agreement.
     13.3 Additional Warranties of Covella. Covella hereby covenants, represents
and warrants to Biogen Idec that:

-36-



--------------------------------------------------------------------------------



 



          (a) Covella has delivered to Biogen Idec true and complete copies of:
(i) all documents, agreements, instruments and term sheets relating to its
founding and initial capitalization including, without limitation, relating to
any debt issued or contemplated to be issued thereby and any stockholder,
investor, voting or similar agreements entered into by Covella, in respect
thereof, (ii) any term sheet (whether binding or not and whether accepted or
not) received by Covella in respect of its initial issuance of its preferred
stock, if any, and (iii) the currently effective Certificate of Incorporation
and bylaws of Covella, in all cases, as such agreements are instruments have
been amended through the Effective Date;
          (b) The development, testing, and use by Covella, its Affiliates or
Sublicensees, including in clinical trials, of any products or materials
comprising, or incorporating, any Compliant Materials shall comply with
applicable cGMP and all other applicable laws, rules, regulations or
requirements;
          (c) Covella (i) shall use any products or materials supplied by Biogen
Idec hereunder solely for purposes of research and development, clinical trials,
and other non-commercial purposes, and (ii) shall not use such products or
materials in the commercial form of any Product, nor permit any third party to
do so. The preceding sentence shall not apply to any cell lines owned solely by
Biogen Idec, [***]; and
          (d) Covella has performed the fair market value determination required
of Covella by the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules promulgated thereunder (16 C.F.R. 801.1 et seq.) and
concluded that the transactions contemplated by this Agreement do not meet the
reporting requirements thereunder.
     13.4 DISCLAIMER. Nothing in this Agreement is or shall be construed as a
warranty or representation by either Party as to the validity or scope of any
Patent licensed hereunder or a warranty or representation that anything made,
used, sold or otherwise disposed of under any license granted pursuant to this
Agreement is or will be free from infringement of patents, copyrights, and other
rights of third parties. Except as expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED. NEITHER PARTY REPRESENTS OR WARRANTS THAT THE
ANTI-VLA1 ANTIBODY PROGRAM WILL BE SUCCESSFUL OR HAVE ANY PARTICULAR RESULT, OR
THAT ANY TECHNOLOGY TRANSFERRED HEREUNDER WILL BE SUFFICIENT TO ADVANCE THE
ANTI-VLA1 ANTIBODY PROGRAM OR PRODUCE ANY PARTICULAR RESULT. THERE ARE NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR OF NON-INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER
RIGHTS OF THIRD PARTIES, OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-37-



--------------------------------------------------------------------------------



 



ARTICLE XIV
INDEMNIFICATION AND INSURANCE
     14.1 Indemnification by Covella. Covella shall defend, indemnify, and hold
harmless Biogen Idec, its Affiliates and their respective directors, officers,
shareholders, employees and agents, and their respective heirs, successors and
assigns (“Biogen Idec Indemnitees”), from and against any and all liabilities,
claims, damages, losses, costs and expenses (including reasonable attorney’s
fees) owing to Third Parties (collectively, “Liabilities”) suffered or sustained
by a Biogen Idec Indemnitee, or to which a Biogen Idec Indemnitee becomes
subject, arising out of or attributable to: (a) any breach of a representation,
warranty, covenant or agreement made or undertaken by Covella under this
Agreement; (b) the development, testing, manufacture, use, offer for sale, sale,
distribution, promotion, importation, exportation or marketing by Covella, its
Affiliates or Sublicensees of a Product or Service or any materials supplied by
Biogen Idec hereunder, including any claim that the manufacture, use, offer for
sale, sale, or importation of a Product or Service infringes any Third Party
intellectual property right, and any claim of personal injury or death arising
from the use of a Product or Service, (c) the gross negligence or willful
misconduct on the part of Covella or its Affiliate or Sublicensee, or (d) any
liability under the Boys Town Agreement arising on or after the Effective Date.
However, Covella shall not indemnify or hold harmless any Biogen Idec Indemnitee
from any Liabilities to the extent that such Liabilities resulted from the acts
or omissions of a Biogen Idec Indemnitee, or any breach of any representation,
warranty, covenant or agreement made or undertaken by Biogen Idec under this
Agreement.
     14.2 Indemnification by Biogen Idec. Biogen Idec shall defend, indemnify,
and hold harmless Covella, its Affiliates and their respective directors,
officers, shareholders, employees and agents, and their respective heirs,
successors and assigns (“Covella Indemnitees”), from and against any and all
Liabilities suffered or sustained by a Covella Indemnitee, or to which a Covella
Indemnitee becomes subject, arising out of or attributable to: (a) any breach of
a representation, warranty, covenant or agreement made or undertaken by Biogen
Idec under this Agreement; or (b) any breach by Biogen Idec of any of its
obligations under the Boys Town Agreement on or prior to the Effective Date;
(c) the gross negligence or willful misconduct on the part of a Biogen Idec
Indemnitee; (d) any liability under the Boys Town Agreement arising prior to the
Effective Date; or (e) any activities of Biogen Idec or any Biogen Idec
Indemnitee pursuant to the rights retained by Biogen Idec under Section 2.3.
However, Biogen Idec shall not indemnify or hold harmless any Covella Indemnitee
from any Liabilities to the extent that such Liabilities resulted from the acts
or omissions of a Covella Indemnitee or any breach of any representation,
warranty, covenant or agreement made or undertaken by Covella under this
Agreement.
     14.3 Indemnification Procedures. In the event that any Indemnitee (either a
Covella Indemnitee or a Biogen Idec Indemnitee) intends to claim indemnification
under this Article XIV, such Indemnitee shall promptly notify the other Party in
writing of the alleged Liability. The indemnifying

-38-



--------------------------------------------------------------------------------



 



Party (“Indemnifying Party”) shall have the right to control the defense
thereof, provided that counsel for the Indemnifying Party, who shall conduct the
defense of such claim or any litigation resulting therefrom, shall be approved
by the Indemnitee (which approval shall not be unreasonably withheld), and the
Indemnitee may participate in such defense at such Indemnitee’s expense (unless
the Indemnitee shall have reasonably concluded, based upon a written opinion
from outside legal counsel, that there may be a conflict of interest between the
Indemnifying Party and the Indemnitee in the defense of such action, in each of
which cases the Indemnifying Party shall pay the fees and expenses of one law
firm serving as counsel for the Indemnitee). The failure of any Indemnitee to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement to the extent that such failure to give notice
did not result in prejudice to the Indemnifying Party or the Indemnifying
Party’s insurer. The Indemnifying Party, in the defense of any such claim or
litigation, shall not, except with the approval of the Indemnitee (which
approval shall not be unreasonably withheld), consent to entry of any judgment
or enter into any settlement which (i) would result in injunctive or other
relief being imposed against the Indemnitee; or (ii) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation. The Indemnitee shall furnish such information regarding itself or
the claim in question as the Indemnifying Party may reasonably request in
writing, and shall be reasonably required in connection with the defense of such
claim or litigation resulting therefrom.
     14.4 Insurance. Covella shall, at its sole expense, obtain and maintain the
following insurance on its own behalf, with insurance companies having an A. M.
Best Rating of “A-, VII” or better:
          (a) From the initiation of the first clinical trial for a Product
until the date [***] ([***]) years after the last dosing of a human subject
under the last clinical trial for a Product, Covella shall maintain coverage for
each such clinical trial in an amount not less than (i) [***] Dollars ($[***])
per occurrence and [***] Dollars ($[***]) annual aggregate for any Phase I
clinical trial, and (ii) [***] Dollars ($[***]) per occurrence and [***] Dollars
($[***]) annual aggregate for any Phase II or Phase III clinical trial;
          (b) During the Term, Covella shall maintain comprehensive or
commercial general liability insurance (contractual liability included) with
limits of at least: (i) each occurrence, [***] Dollars ($[***]); (ii) personal
and advertising injury, [***] Dollars ($[***]); and (iii) general aggregate
(commercial form only), [***] Dollars ($[***]).
          (c) [***].
ARTICLE XV
MISCELLANEOUS
     15.1 Force Majeure. Neither Party shall be held liable or responsible to
the other Party, nor be
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-39-



--------------------------------------------------------------------------------



 



deemed to have defaulted under or breached this Agreement, for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, including fire, floods, embargoes,
power shortage or failure, acts of war (whether war be declared or not),
insurrections, riots, terrorism, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or any acts, omissions or delays in acting by
any governmental authority or the other Party.
     15.2 Assignment. Either Party may assign or transfer this Agreement:
(a) without the consent of the other Party, to an Affiliate or in connection
with the transfer or sale of all or substantially all of its assets or business
related to this Agreement, or in the event of its merger or consolidation or
change in control or similar transaction; and (b) in any other circumstance,
only with the prior written consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed. Biogen Idec shall not assign or
otherwise transfer to any Affiliate or any Third Party ownership of any of the
Biogen Idec Technology unless such Affiliate or Third Party agrees to be bound
by this Agreement. Any permitted assignee shall assume all obligations of its
assignor under this Agreement. Any purported assignment by a Party of this
Agreement in violation of this Section 15.2 shall be void.
     15.3 Severability. If one (1) or more provisions of this Agreement is held
to be invalid, illegal or unenforceable, the Parties shall substitute, by mutual
consent, valid provisions for such invalid, illegal or unenforceable provisions
which valid provisions are, in their economic effect, sufficiently similar to
the invalid provisions that it can be reasonably assumed that the Parties would
have entered into this Agreement with such provisions. In the event that such
provisions cannot be agreed upon, the invalidity, illegality or unenforceability
of one (1) or more provisions of the Agreement shall not affect the validity of
this Agreement as a whole.
     15.4 Notices. Any notice, consent or report required or permitted to be
given or made under this Agreement by one Party to the other Party shall be in
English and in writing, delivered personally or by facsimile (receipt verified
and a copy promptly sent by personal delivery, U.S. first class mail or express
courier providing evidence of receipt, postage prepaid (where applicable)), or
by U.S. first class mail or express courier providing evidence of receipt,
postage prepaid (where applicable), at the following address for a Party (or
such other address for a Party as may be specified by like notice):

-40-



--------------------------------------------------------------------------------



 



      To Biogen Idec:   To Covella:
Biogen Idec, Inc.
  Covella Pharmaceuticals, Inc.
14 Cambridge Center
  P.O. Box 676150
Cambridge MA 02142
  14530 Calle Carla
Attention:
  Rancho Santa Fe, CA 92067
Susan Alexander, Esq.
  Attention: Chief Executive Officer
General Counsel
  Facsimile:
Facsimile: (866) 546-2758
  Phone:
Phone: (617) 679-2386
   
 
  With a copy to (which shall not constitute
With a copy to (which shall not
  notice hereunder):
constitute notice hereunder):
   
 
  Latham & Watkins LLP
Biogen Idec, Inc.
  12636 High Bluff Drive, Suite 400
14 Cambridge Center
  San Diego, CA 92130
Cambridge MA 02142
  Attention: Faye H. Russell, Esq.
Attn: Susan Green
  Facsimile: (858) 523-5450
Associate Director, Program
  Phone: (858) 523-5400
Management
   
Facsimile: (617) 914-4569
   
Phone: (617) 679-2218
   

     All such notices, consents or reports shall be effective upon receipt.
     15.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of California, without regard to the conflicts of law
principles that would provide for application of the law of a jurisdiction other
than California and excluding the United Nations Convention on Contracts for the
International Sales of Goods.
     15.6 Arbitration.
          (a) Except as otherwise expressly provided in this Section 15.6, the
Parties agree that any dispute, claim or controversy arising under, out of, or
in connection with this Agreement (a “Dispute”) as to the breach, performance or
interpretation of this Agreement, such Dispute shall, upon written notice of
either Party to the other, be referred for resolution by final, binding
arbitration in accordance with the provisions of this Section 15.6. The
arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (or any successor entity thereto) (“JAMS”) under its rules of
arbitration then in effect, except as modified in this Agreement. The
arbitration shall be conducted in

-41-



--------------------------------------------------------------------------------



 



the English language, by a single arbitrator. The arbitrator shall engage an
independent expert with experience in the subject matter of the Dispute to
advise the arbitrator.
          (b) With respect to any Dispute referred to arbitration pursuant to
Section 15.6(a), the Parties and the arbitrator shall use all reasonable efforts
to complete any such arbitration within six (6) months from the issuance of
notice of a referral of any such Dispute to arbitration. The arbitrator shall
determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the Parties must expend for discovery; provided that the
arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.
          (c) The Parties agree that the decision of the arbitrator shall be the
sole, exclusive and binding remedy between them regarding the Dispute presented
to the arbitrator. Any decision of the arbitrator may be entered in a court of
competent jurisdiction for judicial recognition of the decision and an order of
enforcement. The arbitration proceedings and the decision of the arbitrator
shall not be made public without the joint consent of the Parties and each Party
shall maintain the confidentiality of such proceedings and decision unless each
Party otherwise agrees in writing; provided that either Party may make such
disclosures as are permitted for Proprietary Information of the other Party
under Article X above.
          (d) Unless otherwise mutually agreed upon by the Parties, the
arbitration proceedings shall be conducted in San Diego, California. The Parties
agree that they shall share equally the cost of the arbitration filing and
hearing fees, the cost of the independent expert retained by the arbitrator, and
the cost of the arbitrator and administrative fees of JAMS. Each Party shall
bear its own costs and attorneys’ and witnesses’ fees and associated costs and
expenses.
          (e) Pending the selection of the arbitrator or pending the
arbitrator’s determination of the merits of any Dispute, either Party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that Party.
     15.7 LIMITATION OF LIABILITY. EXCEPT FOR A BREACH OF ARTICLE X
(CONFIDENTIALITY), NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY PUNITIVE,
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES ARISING OUT OF THIS
AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY; PROVIDED HOWEVER THAT
NOTHING IN THIS SECTION 15.7 SHALL BE DEEMED TO LIMIT THE INDEMNIFICATION
OBLIGATIONS OF EITHER PARTY UNDER ARTICLE XIV TO THE EXTENT A THIRD PARTY
RECOVERS ANY PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES
FROM AN INDEMNITEE.
     15.8 Entire Agreement. This Agreement (including the Exhibits attached
hereto) contains the entire agreement by the Parties with respect to the subject
matter hereof and supersedes any prior express or implied agreements,
understandings and representations, either oral or written, which may have
related to the subject matter hereof in any way, including the Mutual
Confidentiality Agreement.

-42-



--------------------------------------------------------------------------------



 



     15.9 Interpretation. The captions to the several Articles and Sections of
this Agreement are not a part of this Agreement, but are included for
convenience of reference and shall not affect its meaning or interpretation. In
this Agreement: (a) the word “including” shall be deemed to be followed by the
phrase “without limitation” or like expression; (b) the singular shall include
the plural and vice versa; and (c) masculine, feminine and neuter pronouns and
expressions shall be interchangeable.
     15.10 Independent Contractors. It is expressly agreed that Biogen Idec and
Covella shall be independent contractors and that the relationship between the
two Parties shall not constitute a partnership, joint venture or agency or other
fiduciary relationship. Neither Biogen Idec nor Covella shall have the authority
to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on the other Party, without the prior written
consent of the other Party to do so.
     15.11 Waiver; Amendment. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving compliance.
The delay or failure of any Party at any time to require performance of any
provision of this Agreement shall in no manner affect such Party’s rights at a
later time to enforce the same. This Agreement may be amended, and any term of
this Agreement may be modified, only by a written instrument executed by a duly
authorized representative of each Party.
     15.12 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.
     15.13 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and other
electronically scanned signatures shall have the same effect as their originals.
[Remainder of page intentionally left blank; signature page follows.]

-43-



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

          COVELLA PHARMACEUTICALS, INC.
    BY: /s/ Lawrence C. Fritz     NAME: Lawrence C. Fritz    TITLE: President &
CEO      BIOGEN IDEC MA INC.
    BY: /s/ James C. Mullen     NAME: James C. Mullen    TITLE: President & CEO 
   

 